Citation Nr: 1645736	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-33 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a bilateral foot disorder.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran, L.F.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Marine Corps from November 1989 until November 1993.  The Veteran had additional service in the Army National Guard of North Carolina from June 1994 through June 2000, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2016 the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the electronic claims folder.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains November 2014 VA examination reports noting that the Veteran failed to report, and other documents that are duplicative of those in VBMS or not relevant to the issues on appeal.  

The issues of entitlement to service connection for a bilateral foot disorder and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2002 rating decision denied entitlement to service connection for a bilateral foot disorder.  

2.  In February 2015, additional and relevant service department records related to the claimed bilateral foot disorder that existed at the time VA first denied the claim were associated with the claims file.

3.  A December 2004 rating decision denied entitlement to service connection for a left ear hearing loss.  The Veteran did not appeal that decision, or submit new and material evidence within one year.

4.  The evidence associated with the file after the December 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for a bilateral foot disorder is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), (c) (2015).  

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), (c) (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided herein are moot.

New and Material Evidence

In this case, the Veteran is seeking to reopen previously denied claims of entitlement to service connection for a bilateral foot disability and left ear hearing loss.  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

      1.  Bilateral Foot Disorder

The Veteran's claim of entitlement to service connection for a bilateral foot disorder was first denied in an October 2002 rating decision.  The RO found that the evidence did not show the Veteran's pre-existing pes planus was aggravated by active service.  At that time only the Veteran's service treatment records from 1989 until 1993 were of record.  The March 1989 service entrance examination showed moderate bilateral pes planus, asymptomatic.  The October 1993 service discharge examination noted pes planus, symptomatic.  The Veteran was informed that VA was unable to obtain his National Guard records at that time.  

An October 2001 VA record shows that the Veteran's service department records from the Veteran's period of National Guard Service were requested.  A December 2001 record shows that the Veteran also requested those records.  Those records were again requested by VA in March 2002.  In May 2002, the Department of the Army notified VA that the military records requested were being sent to the National Archives and Records Administration, and VA was advised to resubmit their request to that agency in 120 days.  In September 2002, VA sent a request to the Office of the Adjutant General for copies of the Veteran's National Guard service department records.  In a September 2002 email, VA was notified that the requested records were not located at the National Personnel Record Center, and VA was advised to resubmit the request to the Adjutant General.  

In February 2003, VA received the Veteran's National Guard DD 214, an October 1998 report of medical history, report of medical examination, lab results, and audiogram.  Those records were considered in a May 2003 de novo review and statement of the case following the Veteran's notice of disagreement to the October 2002 rating decision.  The Veteran did not perfect his appeal following the May 2003 statement of the case.  The RO subsequently denied reopening the Veteran's claim in December 2003, July 2008, and January 2011 rating actions.  

In February 2015, additional service department records from the Army National Guard of North Carolina dated from 1995 through 1999 were scanned in to VBMS.  The records include, inter alia, additional annual medical certificates and military duty review board reports regarding ongoing foot problems.  There is no date stamp on those records showing when they were first received by VA, but they contain records in addition to the National Guard service records submitted in February 2003.  Resolving all reasonable doubt in the Veteran's favor, the Board will assume that those records were first received by VA in February 2015.

Thus, the record shows that additional and relevant service department records were added after VA first denied the Veteran's claim in October 2002 and after the Veteran's claim was reconsidered in the May 2003 statement of the case.  Those records existed at the time the Veteran's claim was first denied and had not yet been associated with the claims folder.  Accordingly the Veteran's claim of entitlement to service connection for a bilateral foot disorder is reconsidered.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.156(c).

      2.  Left Ear Hearing Loss

The Veteran's claim of entitlement to service connection for left ear hearing loss was first denied in a December 2004 rating decision on the grounds that there was no clinically diagnosed left ear hearing loss disability.  The Veteran did not appeal that decision, or submit new and material evidence within one year.  Thus, the December 2004 rating decision is final based on the evidence of record at that time.

The evidence of record at the time of the December 2004 rating decision included the Veteran's STRs significant for audiograms dated March 1989, November 1989, March 1993, and October 1998 that did not show a left ear hearing loss disability but did show a decrease in the Veteran's left ear hearing acuity during his period of active duty service.  Also of record were VA treatment records from 2004 that were silent for a hearing loss disability.  The Veteran's DD-214 showed a military occupational specialty of rifleman.

The pertinent evidence of record received after the December 2004 rating decision includes the Veteran's July 2016 Travel Board hearing testimony that he first noticed symptoms of hearing loss in service after firing rifles on his left side, and that he currently has hearing loss for which he was receiving treatment.  

With regard to the additional service department records added in February 2015, those records did not contain additional records pertaining to the Veteran's left ear hearing loss claim.  The only relevant record, an October 1998 audiogram, was included in the records received in February 2003 and considered in the December 2004 rating decision; therefore the Veteran's claim may not be reconsidered based on the service department records associated with the claims folder in February 2015.

The Board finds that new and material evidence has been presented.  The July 2016 hearing testimony is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - specifically evidence of current hearing loss that had its onset during the Veteran's period of service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises/does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim of entitlement to service connection for left ear hearing loss is reopened.


ORDER

The Veteran's claim of entitlement to service connection for a bilateral foot disorder is reconsidered.

 New and material evidence having been received, the Veteran's claim of entitlement to service connection for left ear hearing loss is reopened.


REMAND

Remand is necessary to secure VA examinations and opinions regarding the Veteran's service connection claims.  Generally, VA has a duty to obtain such an examination if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

First, the Veteran's medical records show current diagnoses of the bilateral feet, including August 2007 private records that show bilateral hammertoes, hallus valgus deformity, and a varus deformity.  2001 private records show recurrent keratosis.  The Veteran provided competent reports of at the Board hearing of current pain of the bilateral feel, similar to what he had in the military.  The Veteran's bilateral pes planus was noted on the Veteran's enlistment report of medical examination as asymptomatic and on his separation report of medical examination it was listed as symptomatic, which indicates at least temporary aggravation.  The Veteran has also testified that he first noticed bilateral foot symptoms following an in-service 20 mile hike.  Finally, the Veteran provided competent testimony regarding symptoms since service discharge.  Thus, remand is necessary to obtain a VA examination and opinion regarding the etiology of the Veteran's claimed bilateral foot disorder.  

Second, the Veteran has competently reported current symptoms of left ear diminished hearing. Upon enlistment, audiometric testing showed that the Veteran's hearing acuity measured as follows:  

Hertz
500
1000
2000
3000
4000
Left Ear
0
0
0
0
0

At separation, the Veteran's hearing acuity measured as follows: 

Hertz
500
1000
2000
3000
4000
Left Ear
20
15
5
5
15
The Veteran also provided competent testimony at the Board hearing of diminished hearing since service discharge and that he fired his refile on his left side during service.  Thus, there is competent testimony regarding current symptoms of left ear hearing loss, testimony that he fired his rifle on the left side, evidence of a shift in the left ear hearing threshold during the Veteran's period of active duty, and testimony of continuing symptoms since that time, remand is required to secure a VA examination and opinion regarding the nature and etiology of the Veteran's claimed left ear hearing loss.  

The Board notes that the Veteran failed to report to November 2014 VA audiology and general examinations.  The Veteran has testified that he did not receive the notice of the examination because he had recently changed addresses, and the record shows that a change of address was submitted to VA in October 2014.  "The presumption of [administrative] regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004); Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of administrative regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary."); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to procedures at the RO level).  In this case, however, the letter notifying the Veteran of the 2014 examinations is not associated with the claims file.  Accordingly, the presumption of regularity has been rebutted.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  The Veteran has since testified that he would attend future VA examinations.  The Board finds that good cause has been show for missing the prior VA examinations and new examinations should be secured upon remand.  

Lastly, the Veteran reported receiving treatment at a VA medical center for hearing loss and bilateral foot problems.  On remand those records should be obtained and associated with the claims folder.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed bilateral foot disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all bilateral foot disorders.

b)  Was the Veteran's pre-existing bilateral pes planus increase from asymptomatic to symptomatic during active duty due to the natural progress of the disease?

c)  For the Veteran's bilateral pes planus, was it clearly and unmistakably not aggravated by a period of ACDUTRA?

d)  For each diagnosed bilateral foot disorder other than bilateral pes planus, is it at least as likely as not (a 50 percent or greater probability) that the bilateral foot disorder had its onset in, or is otherwise caused by, by the Veteran's period of active duty service?

e)  For each diagnosed bilateral foot disorder other than bilateral pes planus, is it at least as likely as not (a 50 percent or greater probability) that the bilateral foot disorder is due to an injury incurred in a period of INACDUTRA, or due to disease or injury incurred in a period of ACDUTRA?

The examiner's attention is specifically directed to the following:  1)  The Veteran's March 1989 entrance examination noting asymptomatic bilateral pes planus and his October 1993 separation examination noting symptomatic bilateral pes planus; 2)  the Veteran's STRs showing multiple in-service complaints of foot pain and painful callouses, a March 1990 right foot injury, and an October 1993 podiatry consultation; 3) private medical records showing diagnoses of punctate keratosis with fibrosis, bilateral hallux valgus, hammertoe deformity, and forefoot varus; 4) and the Veteran's and his parent's lay testimony that prior to service the Veteran did not have any foot trouble.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed left ear hearing loss.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Does the Veteran have left ear hearing loss for VA purposes?

b)  If so, is it at least as likely as not (a 50 percent or greater probability) that left ear hearing loss had onset in, or is otherwise related to, the Veteran's period of active duty service, to include noise exposure?

c)  If so, is it at least as likely as not (a 50 percent or greater probability) that left ear hearing loss is due to an injury incurred in a period of INACDUTRA, or due to disease or injury incurred in a period of ACDUTRA?

The examiner's attention is specifically directed to the following:  1) audiometric testing results dated March 1989, November 1989, March 1993, and October 1998; 2) the Veteran's DD 214 noting his military occupation specialty was rifleman; and 3) the Veteran's testimony that he fired his rifle on the left side as he was left handed.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


